OFFICE OF THE ATTORNEY   GENERAL OF TE
                      AUSTIN




county rttornay   -
DlokanrCotmty
spw, PCs88
lml. L. D. htilrf,    Jr.,   pa&o z

         ‘(1) ma     hoxld tbo two offiber be 0-0
    binod?
          “(8) ASStlldU~ that both of the Offiotab
    almt:amd 0bQvan1l.lbo re-deoted to their
    ro6peotIvoortfioor
                     in the 0ml.n~ pdamy d&o-
    t1m, WLloh of tbnlr llazasaho?llC
                                    &pmr 001
    thd gsnaralalaotlonballot in EDm&r   aa tha
    ZW8kiIt~?




          '+
         &o
lma 8tatutor
          seotion9 of Artdolet or tba 00!28titut10a
                                                 of
TataEl                           1.
         W1~3rstill   be*& Olrrrkr0r th DietrIot
    oourt ot saoh oomty, v&o rhedl be slsotadby
     the qudlfied    votarr rm the Statr 8nd eomty
     orflom,~anba~o lwl         hdd hir oft100roar   l

     two yoarr hubjrot 00 rcmOva1,bI-informtim,
     Q bg IndetraDnt of a @and jury an4 eanvie-
     tlon by a etlt jary. fn eam ah taO(mb tho
     $&4&e ot de Dirtriotaorrrt 8hal.l halo &
     powor to lippoints olork,who shall hold until
     the off100 oan be till.6 by elaetionr”
          8e+Icm a0 of irtiolet or tha oozlrtItatlmof
Texas1
           ‘men rhsll be oleot.4 ter oaoh oouaty,
     by the qualiflnd wotes, a ooraty oler& u.‘lo
     8!Mll hold M# OKleo for two ya&rr, r!m rllall
     b-0ilark of t!leoo\mty and~oapm~8slonlc8’ oourtr
     and rmortlor of the oounty, w!m80 dutIb8, por-
     q u ir ltaa nd
                  r0~80f0r r i00 lhdl be pr8mrlb0d
                ls1atum, and a taoeml b WM# e-       ’
     f 01
     bI tbs&u11
             9                       IWdon~l’ OOurf,
                 &I tlllod,bythe Ooeari


          i.




               ,.’
                                                             529



                  Jr,,
B-4 Lr DO llatlfff,            pg@ 8

    until tb aetf'pnerd rleotfonfor lotmty and
    stats ef10ar8~




              ArtLola    tool, Rsvlred0M.l 8tatuto8efT*BaI
          'A olark of the dirtriotoourt Oz *aah
    oount r!dl 'berleotodat osoh guaWalsleo-
    tlaa Icuea termof two yeara   b * b 0.
                  Artiolo1903, RaYbed BlVil statutol~
          VOSNT NJRL - f5aoomtlu hadrig a         *
    popsllmtIon ofloorr than oI&tt~~8orlB,
    ~00ordIog;to tha proa       to&m1 oan8u8
    rallyml) olerk ekall b@
                          -Y 6 oet&  HI Obali tah
    the oath an& Iv. the bond require4oi alrrks
    sfboththo &lot        aadoounty owaW    d
    shallbmethe    pomrt and parfomflt!k~ dutlsl
    of 8-h olrrkn respeotlvsly~m
                  Artlol.4
                         1904, ltavlrad
                                      Olvil Statutr81




                  Arqols 1938, mtired OIrIl Bt&uta8r
           "6 olsrk bf the countyoourt 09 rrob
    eolmty rbll k rleat.4at lreh generrlll.8.
    tion for 8 taza or . two ~wlrma l l * *.

              'hrtIoli1948, Revlad QI7Il BtatutrlI
          *SfLI1Lu3Zm&-wheroiamyoounty~'
     oIntolrrk8hallhntr ba@nrlootod,b *ha%&*
    iI3portorm%zgthe duties of eomtt alark wsa
    the 8eakOf raId80tdt@ rUthWtISat@ &Of-
    flo ia ll
            li# as rush olarke"
                                                           530




            It was hrld In the m8@ of ROLCOi3,lt al to
SPZX?S,t38 SW 891 by tSs Auarlllo Court at 01~11 w
    ala, that a prellaziwy uuwmoaaont   8s the oonmu
rJ tho D&sotar ?cren oiiioiafgsmouaoauuntaZ ubloh
thb    ubllo and all ofriei0la nay t&r notIoee The 0pl.w
          . oanb rohdl,in part, a8 iollorfr
loz in t:Is                                8
         =Itrould  sum when the bulletin I‘ su
   Dubliahedcubbdirtr:bUtOdit thOli~kOaa68 an
   ti~I01olps~owomwt      of the law, oi nhloh
   t? ybl.50 aad all otfIoIaU
         l  1% thI8 0~80 the mdi
   ahow the OunsurBarmaa,
   its Dirootar,lerued a
   thu rlootionthr olmlstionof LubbbakCounty
   to bu 3.l096r ld‘ mans to hare bsea off%-
   aiaL T!&lnform~tIaaappua~rtobam         been
   givea to lead* papor O? the Statur XWU
   the law tti‘ irt'oniutlmoould have bean ob-
   tainedin no other ua
   torcu o,'flalaleot wl
   and 8ubjoctt~thc pG.rtyto & &E&r* of ro1ony
   *a*,
         To the 8aw1 dtfoot Is the oaoo 02 BtVZE 0.
STr?TTt,
      44 ST (Sd) $80, who&a it WE dao&:bb:
          wls og,nIon I‘ &0**od    t!&t thu pm-
Ran. L. 3. X+t~iff,Jr., poig s

ants, it 2oLLovu mukiT3F;othll 20 or Al%Lvla 7 of t&b
30~Jt?t’Aasl 0: ? @X48 and Ut:al.e1905 02 t!u Statutor
of TCrnU,thdonl7 one oh?* 8hauba rlrotsdkrDiak.ilE
       h tho forthoaxlrq ganartxl ale&ion.
Cclrrtr7




t&a oouaty alcrk underScotion    EO 02 Mtiole P of tb-
~0=atitutionartfArt1cla1935 ei tilestntutoe* St la,
thoretora,o uro p ir dcthina tlztahor tbae o?fiola~aln
Dlak:onsComty nsy aoztlnucto 8erve am distr lo l   tM
aoulltyolc&c ceo>eosi?elj,    UIG.tLl
                                    the uxpiz%tlanoi the
terau of of&    to wklah they were harsto2oa-asleeted.
Tbcroupoathe jotit o:;lrk ulootcld  by t!! peeplo nt tha
@lGra1 al*atlorl in co-?CaNlr  Of tsie yapa?rill eutex
upon t!z dutlea of o:wls of thr oaunty and dbtriot
aourt of Dlokma Countyr
         YCUS  8OOOUd  QU&iOil  jW#Oilt~8 &iitiOtit p-a-
lan szd, lnmfe?~~aothe oomts oi Tour an aonosrmd~
lu sn orl@nal one* It sill 36 obseved tht noithw
t”a Oxzrtltutlau nor tha Statutw provide ei.ther   that
t3c oollnty alork s!!all, asmae tbu datia8 of t&o dirtrist
dark QT that the Chatriot olurk &all antnmathe dutia#
02 the county 03mk riim, by teroe of se&Ion 80 02 u-
Mole V c;"t!m ConofAtutlnneti UtiOl0 100s a2 the 3tnt-
tutu, mly azo olerk 3~7 b (~1aowL ‘60 may tharaujjn
tii;oltiathut  thc~frtmarn of th6 Oonrtltutlenend tha
Laglshturo cLd act latrnd that rittat offios rrhould   bo
aubarUineta to t!ieotha, Q thr dutfom of @it- qeW
by the othaz,but rathar thet thr 6utler oi @aoh &Odd
asmlm qos a joint slerk who moul6 hold tna ofrloe 02
alerk cf t&e ao*nty   aniidiatrkt 00au-t- one 022~~.
          Adrcrtlq to lour latter we Ectr '2z.t  th,
                        ,
Han. L, 0. Sstllff,Jr., ~a~6 6.

prcwat   4lotrlot an4 roullt701erkr of DiOkea8aolmt7
nra raah setkinp,ndaatlda B7 the DaaOoratidPert7b
the forthaa4.n~xrt7 prhr7 oZeotioato tha rrrpaa-
the officesor di6tXiot     4n6 oomt olcrk. l37for00
or atitlan tb of !.rtloln  7 of tha ionstltutbn und of
utlolr 1.903,  however, these two offiooram not luB-         .
joot to kel illled b7 rlrotiozi     B7 the qudUia4 votara,
thr, b41~ "I-7lieu t~!lcsebb  OS17 tA0 joiut     MSior of
aout as4 dlrtriot atck, It follcn:s         thtdtl no&u-
tim b7 the Duaoorutlo   PcFty  t0 eithw     th0 0ffiW  Of
Cistrfot olork or the 0rfh     0f oouatf    olerk MUM k
a ndaetlon f~rro:floes     nhl6h the*~uaIiZid roterr      ~7
not flll  by cleotion  ooilroquontl7,    the adnatlea
uould Ba a futllc th .
         Aooor4i.n7, we ~“~217 to your scooa4 puostioa
B711taticpow Cgfz;OAtCb       that Oral%t&hOU&thr
prewat dhtriat olark pad the prescat    eouatf  olerk us
renculrutedln tha i%rt&ouabgD6rXMr8tit~      Party?rLaurg
x100tim for the o:sloreal d18trlat    OlsrL and aomty
olerk( respeotlmAy    theirncrtsoma7 not a?year an the
general rlcetion dl*t   in lovsrobar as the naalnecr of
the mmoordo    Party for thsw airi      ror the raanm
fhat rwh offlacil  CM not to ba tilled B7 the walifiml
tot8rh xt of ooursaiollawu,~wve~,          th4t  rnl8raan
LnOitl4uaAl8lertui~n~at@          B7 ths DasQeretleParty
in it8 party prla4ryslrutionrar the jobt ofiloaof
oounty ea4 distxio$ olcrk                 thex'0 ma7 not be @a7 nm
Of the I)moaratf#o6ti&0@6                        CQ     thC      S@UUWtd    ilOethl
ballot   fm   ruoh .otfioa.

           IO h&       05r0rdl7           00nsiC~rsd             twe    0emreno1
oplnlonaBJ t!de*depsrtmntm48r deter of Ztmo 18, 192iC
snd 3apta?wr ll, 1980. The fl.rstopialanh&la, rhore
two olerks ha& Bwa lmSull7 sl4otedat the prcaeaky
 @mml     ol6&lon      tlnC      t!m   aoame         a-aorrsnt             pr:m    to
tie puty prbnnrle8reszltrin on4                             6~# olerk kbng cub-
 jsot to alrstla       la the fortho&g                      general wtiaa,
 th4t the 0jalrm.n          of   ttm            Cocmtttro
                                       rmatbaratir          zxsautlvo
 &odd    not rroeiie and file the L lloatl~ oi UI
 see to ?l4vahis ass* glaotiwon ix:0offioL¶lb&%
 t& pay     Al 4 ecndidate for t&o  ofti  oi dlntrldi al6rk
 SC rate fro= t&t of oouuty olrrk hat ahmld roach*
 8a r tile oal  a llOatiOSl#  ot 06ndhtes  for t&8 0rri0r
 a$ oouaty  oniP4 nriot ohrk, gg oa* otMoa* mu--r,
the rcaoad opialtmholCsthat           ahare thevnltcbbStati8
acnrun w%t       aaettiag tha acalaatiaa       B7 a @itlo&
      7 oi oaarldatoo Sar the ofiloorOS oouat old and
!E.r trlotolork@how mmh oouut            to  hrm 8 006 -Bit-
do, U&U there l8 ar?otlmr       1110 1 osllmn     iobkr~         lt&
Ealninet1oa8  But prcoea      the aaxt       8wowdlag        gowral
aleotloawhloh #hew8 8ua   3   oounty       to hat, 1.88 thul
6 000 lnhabitmtr, tha pamon w nariasta6for tha OS-
do* OS oounty olork bc0aw8,           and is, th6 xwEdao0 cb *
enoh    art7 ior the offloe oi OOUIIQ and.dbtrLBt                01-k,
and to 1 a4ms 0s tha arma oonolPLaateU,               andno other,
mlet   be prided al Lo   s 0frioi~i ballot oS the put
aking suoh MdlmtiOn a8 it8 OalIdi&dtO               fQT  thr    10 In t




Or S0r the offlo-.OS blrtrlotolorb
                yo u
                   a n,~o o eda gI
                                 lrespoatfully          ldr io ed
th4t it 18 thr oplnloa OS th lodo p 4 r tma t&tt th 4proo-
ant holQer8 US the ofSiom c& dirtriot olsrk and oouaty
olerk la the oowtf OS Dlokoormy mum the Sul.ltwg
year term8 to tilah ?i!14y nr o h e r eto ia
                                           lbotd
                                              n   by the

           i.
                                                                   534
                                                               .




                 .    e
                   Jr., 0413 8.
Roar 1. Da !ZatliSS,

~uallSla6totore    of t&s oeuat7i   d   t&t   for   the name
of a peraou to n~par    oa tho p3aaral lleoti~      ballot
KS tha natlaw     of the Daamoatio Psrtp for the Joint
aifloaOS oomty and dlcrlot olerk, euoh perrao must
hcpe Bcea l~wSull7naslaatedby the part7 Sor ruab of-
Sloo In t3o part7 prlnar7- a amlnaf:on by tie mrt7
fOr the rO#QfiOtiVtI Off;048 Of 4OUlt OlWk 0.F 4iOfriat
clerk will not suf:lae    UB a nominat Im for the joint
offloeof oomty anC diwtrlotolerk 05 Dlo!cen8      O;u&tpe
Those oonolualoilB  aa( of 00Kr5~,pvv&3dl upon
*00t* ahlah WQ have awuw4 rrcrr     the #t#t~.?enf~aontalned
l.upour OoK.z2aaioatlBPr